Exhibit 10.1

EMPLOYMENT AGREEMENT

I, Charles M. Dauber, agree to the terms and conditions of employment with
American Electric Technologies, Inc., a Florida corporation (the “Company”), set
forth in this Employment Agreement (“Agreement”).

1. Term of Employment. My employment under this Agreement shall commence on
January 1, 2014 (“Effective Date”) and end on December 31, 2015 (“Expiration
Date”), or such earlier date on which my employment is terminated under
Section 5 of this Agreement. If the Company continues to employ me beyond the
Expiration Date without entering into a written agreement extending the term of
this Agreement, all obligations and rights under this Agreement shall
prospectively lapse as of the Expiration Date, except the Company’s obligation
to pay me two years salary and expected bonus under 5.a. Change of Control, the
Company’s ongoing indemnification obligation under Section 4(g), my
confidentiality and other obligations under Section 6, and our mutual waiver
under Section 8.

2. Nature of Duties.

a. If the Board of Directors so elects me, I will serve as President and Chief
Executive Officer of the Company and be its principal executive officer for
Securities and Exchange Commission purposes. I shall work exclusively for the
Company, and I will be responsible for all of the Company’s operations and
assets and shall have all the customary powers and duties associated with the
Chief Executive Officer position.

b. If I have been elected to the Board of Directors of the Company by the
Company’s shareholders, I will serve as such director without any additional
compensation beyond that provided herein.

c. I recognize and agree that the Company may alter my duties from time to time.
I shall devote my full business time and effort to the performance of my duties
for the Company, which I shall perform faithfully and to the best of my ability.
I will be subject to the Company’s policies, procedures and approval practices,
as generally in effect from time to time. Notwithstanding the foregoing or any
other provisions of this Agreement, it shall not be a breach or violation of
this Agreement for me to (i) serve on non-profit, civic or charitable boards or

 

-1



--------------------------------------------------------------------------------

committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions, (iii) serve on the board of directors of a
non-competing company with the prior written approval of the Company’s Board of
Directors, or (iv) manage personal investments, so long as such activities do
not significantly interfere or significantly detract from the performance of my
responsibilities to the Company in accordance with this agreement.

 

  3. Place of Performance. I shall be based at the Company’s headquarters in
Houston, Texas, except for required travel on the Company’s business.

 

  4. Compensation and Related Matters.

 

     2014      2015  

Base Salary

   $ 325,000       $ 350,000   

Executive Performance Bonus

   $ 150,000       $ 175,000   

Total ON TARGET Expected CASH Compensation

   $ 475,000       $ 525,000   

CEO Performance Equity Award

    


 
 

80,000 RSU pool


Variable Award
80,000 RSU

  


  
  

    


 
 

80,000 RSU pool


Variable Award
80,000 RSU

  


  
  

 

  a. The Executive Performance Bonus is based on achievement of negotiated
operating and personal goals and objectives (including IDO) for the fiscal year.
The on target bonus pool for 2014 is set at $150,000 and the target bonus pool
for 2015 is $175,000. This bonus is uncapped. The bonus award is structured in
this manner:

 

-2



--------------------------------------------------------------------------------

Level of Performance Achievement:

<70% achievement of management plan = 0%

>70% achievement of management plan= actual% x 100% of bonus pool.

b. The 2014 and 2015 CEO Performance Equity Award is based on performance and
achievement of negotiated goals and objectives (including IDO) in place for the
fiscal year.

Award and Vesting: The entire allocated RSU bonus pool is awarded upon the
commencement of the employment agreement. Full vesting occurs 48 months after
the award with a 25% portion of the award vesting as of the end of each year. At
the conclusion of the 2014 or 2015 fiscal year if the CEO’s performance
achievement is determined to be less than 100% of plan an adjustment is made in
the form of forfeiture of any unearned RSUs. No further adjustment in the number
ofRSU to vest in future years will be made after the conclusion of the 2014 or
2015 fiscal years, respectively. The RSU bonus pool is capped at 80,000 RSU.

Level of Performance Achievement:

<70% achievement of management plan = 0%

>70% =actual % x 80,000 RSU

(iii) With the above exceptions, both the 2014 and the 2015 awards are bound by
the all other general terms and conditions of the 2007 Employee Stock Incentive
Plan.

 

-3



--------------------------------------------------------------------------------

c. The term “IDO” means “Income (loss) from domestic operations” (IDO) as it
appears in the company’s published financials.

c. Automobile Allowance. The Company shall provide an automobile allowance equal
to $1,000.00 per month.

d. Standard Benefits. During my employment, I shall be entitled to continue to
participate in all executive benefit plans and programs, including paid
vacations, and other benefits generally available to other similarly situated
Company executives in accordance with the terms of those plans and programs and
applicable law. During 2014 and 2015 I will be entitled to take 4 weeks of paid
vacation.

e. Indemnification. The Company shall extend to me the same indemnification
arrangements as are generally provided to other similarly situated Company
officers.

f. Expenses. I shall be entitled to receive prompt reimbursement for all
reasonable and customary travel and business expenses I incur in connection with
my employment, but I must incur and account for those expenses in accordance
with the policies and procedures established by the Company. Company will
reimburse for YPO dues (local and global), attendance at annual chapter retreat
and a 1 week per year educational event.

g. Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company benefit,
program, practice, arrangement, or this Agreement would or might otherwise
result in my receipt of an illegal loan (“Loan”), the Company shall use
reasonable efforts to provide me with a substitute for the Loan that is lawful
and of at least equal value to me. If this cannot be done, or if doing so would
be significantly more expensive to the Company than making the Loan, the Company
need not make the Loan to me or provide me substitute for it.

5. Termination.

a. Rights and Duties. If my employment is terminated, I shall be entitled to the
amounts or benefits shown on the applicable row of the following table, subject
to the balance of this Section 5. The Company and I shall have no further
obligations to each other, except the Company’s Change of Control obligation,
the Company’s ongoing indemnification obligation under Section 4(g), my
confidentiality and other obligations under Section 6, and our mutual waiver
under Section 8, or as set forth in any written agreement I subsequently enter
into with the Company.

 

-4



--------------------------------------------------------------------------------

DISCHARGE


FOR CAUSE

   Payment or provision when due of (I) any earned but unpaid base salary
expense reimbursements , and vacation days accrued prior to termination of
employment, and (2) other unpaid vested amounts or benefits under Company
compensation incentive and benefit plans. DISABILITY    Same as for Discharge
for Cause EXCEPT that I also shall be potentially eligible for disability
benefits under any Company­ provided disability plan in which I then
participate. DISCHARGE
OTHER THAN
FOR CAUSE
OR
DISABILITY    Same as for “Change of Control EXCEPT that, in exchange for my
execution of a release in accordance with this section I will be entitled to one
year’s salary and expected cash and equity bonus and Company will pay COBRA
health insurance premiums for me and my family for a like period while I seek
other employment. This salary, bonus and insurance will be paid 1/12th monthly
and will cease upon my commencement of other employment. RESIGNATION    Same as
for “Discharge for cause” DEATH    Same as for Discharge for Cause EXCEPT that
payments shall be made to the person or entity prescribed by Company policies.
EXPIRATION
OF
AGREEMENT    Same as for Discharge other than for cause or disability.’ CHANGE
OF
CONTROL    Payment of two ear’s salary and expected bonus as specified in 4.a.
and b. in the event of a change of control after which my employment was ended
by either party plus forward vesting of any equity option or RSU grant held by
me and Company will pay COBRA health insurance premiums for me and my family for
eighteen ( 18) month after my employment ends.

 

-5



--------------------------------------------------------------------------------

b. Discharge for Cause. The Company may terminate my employment at any time if
it believes in good faith that it has Cause to terminate me. “Cause” shall
include, but not be limited to:

i. my refusal to follow the Company’s lawful directions or my material failure
to perform my agreed upon duties (other than by reason of physical or mental
illness, injury, or condition), in either case, after I have been given notice
of my default and a reasonable opportunity to cure my default;

ii. my material failure to comply with Company policies;

iii. my engaging in conduct that is or may be unlawful or disreputable, to the
possible detriment of the Company and its subsidiaries and affiliates, and their
predecessors and successors (“Group”), or my own reputation;

iv. my seeking, exploring, or accepting a full time position with another
business enterprise or venture without the Company’s written consent at any time
more than 90 days before the Expiration Date; or

v. my engaging in activities on behalf of an enterprise which competes or plans
to compete with the Company or any of its subsidiaries or affiliates.

C. Termination for Disability. Except as prohibited by applicable law, the
Company may terminate my employment on account of Disability, or may transfer me
to inactive employment status, which shall have the same effect under this
Agreement as a termination for Disability. “Disability” means a physical or
mental illness, injury, or condition that prevents me from performing my duties,
as determined under Company policies relating to disability applicable to me and
other similarly situated employees.

d. Discharge Other Than for Cause or Disability. The Company may terminate my
employment at any time for any reason, and without advance notice. If I am
terminated by the Company other than for Cause under Section 5(b) or for
Disability under Section 5(c), I will only receive the special benefits provided
for a Discharge other than for Cause under Section 5(a) if I sign a general
release form furnished to me by the Company (which may include any provision
customary in formal

 

-6



--------------------------------------------------------------------------------

settlement agreements and general releases, including such things as my release
of the Company and all conceivably related persons or entities (“affiliates”)
from all known and unknown claims, my covenant never in the future to pursue any
released claim, my promise never to seek employment with the Company or any
affiliate in the future, my promise not to solicit current or former customers,
employees, suppliers or, to the fullest extent lawful, engage in business
activities that compete with the Company or any affiliate, or disclose or use
any of their proprietary or trade secret information for one year after the
effective date of termination) within 60 days after my employment ends and I do
not thereafter properly revoke the release.

e. Resignation. I promise not to resign my employment before the Expiration Date
without giving the Company at least 30 days advance written notice. If I resign,
the Company may accept my resignation effective on the date set forth in my
notice or any earlier date.

f. Death. If I die while employed under this Agreement, the payments required by
Section 5(a) in the event of my death shall be made.

g. Change of Control. “Change of Control” as used herein occurs (i) if one or
more persons or entities acting in concert acquire stock in the Company that
constitutes, in the aggregate, more than 50 percent of the total fair market
value or voting power of the stock of the Company, and such persons or entities
did not own more than 50 percent before such acquisition, (ii) if there is a
reorganization, merger or consolidation of the Company with one or more entities
and thereafter, shares of the surviving entity are less than fifty percent
(50%) owned by the Company or Company’s shareholders as of the date of the
execution of this Agreement, or (iii) if there is a transfer of substantially
all of the property of the Company to another entity neither directly nor
indirectly controlled by the Company’s present shareholders. (For purposes of
this provision, “controlled” means ownership of more than fifty percent (50%) of
the voting stock.)

h. Amounts Owed to the Company. Any amounts payable to me under this section
shall first be applied to repay any amounts I owe the Company.

 

-7



--------------------------------------------------------------------------------

6. Confidentiality. I acknowledge that as an integral part of the Company’s
business, the Company has developed, and will develop, at a considerable
investment of time and expense, marketing and business plans and strategies,
procedures, methods of operation and marketing, financial data, lists of actual
and potential customers and suppliers, and independent sales representatives and
related data, technical procedures, engineering and product specifications,
plans for development and expansion, and other confidential and sensitive
information, and I acknowledge that the Company has a legitimate business
interest in protecting the confidentiality of such information. I acknowledge
that I will be entrusted with such information as well as confidential
information belonging to customers, suppliers, and other third parties.

a. “Trade Secrets” are defined as information, regardless of form, belonging to
the Company, licensed by it, or disclosed to it on a confidential basis by its
customers, suppliers, or other third parties, including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, product
plans, or lists of actual or potential customers or suppliers which are not
commonly known by or available to the public and which information: (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

b. “Confidential Information” is defined as information, regardless of form,
belonging to the Company, licensed by it, or disclosed to it on a confidential
basis by its customers, suppliers, or other third parties, other than Trade
Secrets, which is material and valuable to the Company and not generally known
by the public.

C. Promise Not to Disclose. I promise never to use or disclose any Trade Secret
before it has become generally known within the relevant industry through no
fault of my own. I agree that this promise shall never expire. I further promise
that, while this Agreement is in effect and for 2 years after its termination, I
will not, without the prior written approval of the Company, disclose any
Confidential Information before it has become generally known within the
relevant industry through no fault of my own.

d. Promise Not to Solicit. To prevent me from inevitably breaking this promise,
I further agree that, while this Agreement is in effect and for 24 months after
its termination: (l) as to any customer or supplier of the Group with whom I had
dealings or about whom I acquired proprietary

 

-8



--------------------------------------------------------------------------------

information during my employment, I will not solicit or attempt to solicit (or
assist others to solicit) the customer or supplier to do business with any
person or entity other than the Group; and (2) I will not solicit or attempt to
solicit (or assist others to solicit) for employment any person who is, or
within the preceding 12 months was, an officer, manager, employee, or consultant
of the Group.

e. Promise Not to Engage in Certain Employment. I agree that, while this
Agreement is in effect and for 12 months after its termination, I will not
accept any employment or engage in any activity, without the written consent of
the Board if the loyal and complete fulfillment of my duties would inevitably
require me to reveal or utilize Trade Secrets or Confidential Information, as
reasonably determined by the Board.

f. Return of Information. When my employment with the Company ends, I will
promptly deliver to the Company, or, at its written instruction, destroy, all
documents, data, drawings, manuals, letters, notes, reports, electronic mail,
recordings, and copies thereof, of or pertaining to it or any other Group member
in my possession or control. In addition, during my employment with the Company
or the Group and thereafter, I agree to meet with Company personnel and, based
on knowledge or insights I gained during my employment with the Company and the
Group, answer any question they may have related to the Company or the Group.

g. Promise to Discuss Proposed Actions in Advance. To prevent the inevitable use
or disclosure of Trade Secrets or Confidential Information, I promise that,
before I disclose or use Trade Secrets or Confidential Information and before I
commence employment, solicitations, or any other activity that could possibly
violate the promises I have just made, I will discuss my proposed actions with
an attorney for the Company, who will advise me in writing whether my proposed
actions would violate these promises.

h. Intellectual Property. Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or

 

-9



--------------------------------------------------------------------------------

reduced to practice during my Company employment (except intellectual property
that has no relation to the Group or any Group customer that I developed, purely
on my own time and at my own expense), shall be the sole and exclusive property
of the Company, and I hereby assign all my rights, title, and interest in any
such intellectual property to the Company.

i. Execution of Inventions Agreement. I agree to the terms of the Company’s
Assignment of lnventions agreement, which is attached to this Agreement as
Schedule 1, and I promise to execute it contemporaneously with this Agreement.

j. Enforcement of This Section. This section shall survive the termination of
this Agreement for any reason. I acknowledge that (a) my services are of a
special, unique, and extraordinary character and it would be very difficult or
impossible to replace them, (b) this section’s terms are reasonable and
necessary to protect the Company’s legitimate interests, (c) this section’s
restrictions will not prevent me from earning or seeking a livelihood, (d) this
section’s restrictions shall apply wherever permitted by law, and (e) my
violation of any ofthis section’s terms would irreparably harm the Company.
Accordingly, I agree that, if I violate any of the provisions of this section,
the Company shall be entitled to, in addition to other remedies available to it,
an injunction to be issued by any court of competent jurisdiction restraining me
from committing or continuing any such violation, without the need to prove the
inadequacy of money damages or post any bond or for any other undertaking.

7. Notice.

a. To the Company. I will send all communications to the Company in writing,
addressed as follows (or in any other manner the Company notifies me to use):

If Mailed: American Electric Technologies, Inc.

6410 Long Road

Houston, TX 77087

Attention: Chairman of the Board

 

-10-



--------------------------------------------------------------------------------

With a copy to:

J. Hoke Peacock II 470 Orleans

Beaumont, TX 77701

b. To Me. All communications from the Company to me relating to this Agreement
must be sent to me in writing as follows (or in any other manner that I notify
the Company) at my Company office or in any other manner I notify the Company to
use.

 

If mailed:

  

Charles M.Dauber

 

5102 Valerie St.

 

Bellaire, TX 77401

C. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) when mailed by United States certified or
registered mail, return receipt requested, postage prepaid, or (2) faxed with
confirmation of delivery, in either case, addressed as required in this section.

8. Waiver of Jury Trial. The Company and I both hereby irrevocably waive any and
all right to trial by jury in any litigation directly or indirectly arising out
of or relating to this Agreement and agree that any such action or proceeding
shall be tried before a court and not before a jury.

9. Golden Parachute Limitation. I agree that my payments and benefits under this
Agreement and all other contracts, arrangements, or programs shall not, in the
aggregate, exceed the maximum amount that may be paid to me without triggering
golden parachute penalties under Section 280G and related provisions of the
Internal Revenue Code, as determined in good faith by the Company’s independent
auditors. If any benefits must be cut back to avoid triggering such penalties,
my benefits shall be cut back in the priority order designated by the Company.
If an amount in excess of the limit set forth in this section is paid to me, I
will repay the excess amount to the Company upon demand, with interest at the
rate provided for in Internal Revenue Code Section 1274(b)(2)(B). The Company
and I agree to cooperate with each other in connection with any administrative
or judicial proceedings concerning the existence or amount of golden parachute
penalties with respect to payments or benefits I receive.

 

-11-



--------------------------------------------------------------------------------

10. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a duly authorized Company
officer and me. Thus, for example, promotions, commendations, and/or bonuses
shall not, by themselves, modify, amend, or extend this Agreement. A waiver of
any conditions or provisions of this Agreement in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time.

11. Interpretation; Exclusive Forum. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the State of
Texas (excluding any that mandate the use of another jurisdiction’s laws). Any
litigation, with respect to such matters may only be brought in the courts of
Harris County, Texas.

12. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, me and my estate, but I may not assign or pledge this Agreement or
any rights arising under it, except to the extent permitted under the terms of
the benefit plans in which I participate. Without my consent, the Company may
assign this Agreement to any affiliate or successor that agrees in writing to be
bound by this Agreement, after which any reference to the “Company” in this
Agreement shall be deemed to be a reference to the affiliate or successor, and
the Company thereafter shall have no further primary, secondary or other
responsibilities or liabilities under this Agreement of any kind.

13. Taxes. The Company shall withhold taxes from payments it makes pursuant to
this Agreement as it determines to be required by applicable law.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. In the event
that a court of competent jurisdiction determines that any provision of this
Agreement is invalid or more restrictive than permitted under the governing law
of such jurisdiction, then only as to enforcement of this Agreement within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.

15. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall for all purposes be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument.

16. Entire Agreement. All oral or written agreements or representations, express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement, and this Agreement supersedes the terms of any previous
employment agreement between the Company and myself. However, this Agreement
does not override other written agreements I have executed simultaneously with
this Agreement relating to specific aspects of my employment, such as conflicts
of interest.

 

-12



--------------------------------------------------------------------------------

17. Former Employers. I am not subject to any employment, confidentiality, or
other agreement or restriction that would prevent me from fully satisfying my
duties under this Agreement or that would be violated if I did so. Without the
Company’s prior written approval, I promise I will not:

a. disclose proprietary information belonging to a former employer or other
entity without its written permission;

b. contact any former employer’s customers or employees to solicit their
business or employment on behalf of the Group; or

C. distribute announcements about or otherwise publicize my employment with the
Group.

I will indemnify and hold the Company harmless from any liabilities, including
defense costs, it may incur because I am alleged to have broken any of these
promises or improperly revealed or used such proprietary information or to have
threatened to do so, or if a former employer challenges my entering into this
Agreement or rendering services pursuant to it.

18. Department of Homeland Security Verification Requirement. If I have not
already done so, I agree to timely file all documents required by the Department
of Homeland Security to verify my identity and my lawful employment in the
United States. Notwithstanding any other provision of this Agreement, if I fail
to meet any such requirements promptly after receiving a written request from
the Company to do so, I agree that my employment shall terminate immediately and
that I shall not be entitled to any compensation from the Company of any type.

 

-13



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I UNDERSTAND THAT ORGAIN, BELL & TUCKER, L.L.P. (OB&T) REPRESENTED THE COMPANY,
NOT ME, IN NEGOTIATING THIS CONTRACT. TO THE EXTENT OB&T HAS REPRESENTED ME, IS
REPRESENTING ME, OR REPRESENTS ME IN THE FUTURE, I IRREVOCABLY WAIVE ANY
CONFLICT OF INTEREST OBJECTIONS I MAY HAVE TO ITS REPRESENTATION OF THE COMPANY
AS TO ANY MATTERS RELATING TO MY EMPLOYMENT BY THE COMPANY, INCLUDING THE
NEGOTIATION OF THIS CONTRACT.

I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT, TOGETHER WITH ALL ATTACHED SCHEDULES AND EXHIBITS, WITH MY PRIVATE
LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT OPPORTUNITY TO THE EXTENT I WISHED
TO DO SO. I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO
A JURY TRIAL.

 

Date: November 6 , 2013, effective January 1, 2014     American Electric
Technologies, Inc.     By:  

/s/ Casey Crenshaw

    Name:   Casey Crenshaw     Title:   Chairman of the Compensation Committee
Date: November 6, 2013, effective January 1, 2014          

/s/ Charles M. Dauber

    Charles M. Dauber

Signature Page to Employment Agreement

 

-14



--------------------------------------------------------------------------------

Schedule 1

ASSIGNMENT OF INVENTIONS

1. I will promptly disclose in writing to the Company all Inventions. For
purposes of this Agreement, “Invention” shall mean any discovery, whether or not
patentable, as well as improvements thereto, which is conceived or first
practiced by me, alone or in a joint effort with others, whether prior to or
following execution of this Agreement, which: (i) may be reasonably expected to
be used in a product of the Company; (ii) results from work that I have been
assigned as part of my duties as an employee of the Company; (iii) is in an area
of technology which is the same as or substantially related to the areas of
technology with which I am involved; (iv) is useful, or which the Company
reasonably expects may be useful, in any manufacturing or product design process
of the Company; or (v) utilizes any Confidential Information.

2. All Inventions developed while employed by the Company in the scope of such
my employment and duties belong to and are the sole property of the Company and
will be subject to this Agreement. I assign to the Company all right, title, and
interest I may have or may acquire in and to all Inventions. I shall sign and
deliver to the Company (during and after employment) any other documents that
the Company considers reasonably necessary to provide evidence of (i) the
assignment of all of my rights, if any, in any Inventions and (ii) the Company’s
ownership of such Inventions.

3. I will assist the Company in applying for, prosecuting, obtaining, or
enforcing any patent, copyright, or other right or protection relating to any
Invention, all at the Company’s expense but without consideration to me in
excess of my salary or wages. If the Company requires any assistance after
termination of my employment, I will be compensated for time actually spent in
providing that assistance at an hourly rate equivalent to my salary or wages
during the last period of employment with the Company.

4. If the Company is unable to secure my signature on any document necessary to
apply for, prosecute, obtain, or enforce any patent, copyright, or other right
or protection relating to any Invention, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and each of its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf to execute and file any such
document and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of patents, copyrights, or other rights or
protections, with the same force and effect as if executed and delivered by me.



--------------------------------------------------------------------------------

Employee:     American Electric Technologies, Inc.

/s/ Charles M. Dauber

   

/s/ Casey Crenshaw

Signature of Employee     Signature of Authorized Company Representative

Charles M. Dauber

Print Name of Employee

   

/s/ Casey Crenshaw

Casey Crenshaw, Chmn. of the Compensation Committee

November 6, 2013.       November 6, 2013 Date, but effective January 1, 2014    
Date, but effective January 1, 2014

Signature Page to Assignment of Inventions Agreement